        Case 1:19-cr-00460-KMW Document 33 Filed 10/22/19 USDSSDNY
                                                          Page 1 of 1
                                                                                DOCUMENT
                                                                                .-i.~CTRONICALLY FILED
                 COFFEY I BURLINGT                                              Jb~C#:
                                                   ATTORNEYS AT                           - - ------
                                                                                     E FILED: 1        o,L~~U'l ~
                                                                                         KENDALL COFFEY
                                                                                kcoffey@coffeyburlington.com

                                          October 22, 2019             2601 South Bayshore Drive, Penthouse
                                                                                        Miami, Florida 33133
Via ECF                                                                      T.305·858·2900 F.305·858·5261
                                                                                   www.coffeyburlington.com

The Honorable Kimba M. Wood
United States District Judge
Southern District of New York
500 Pearl Street                                                    MEMO ENDORSED
New York, NY 10007

       RE:     United States v. Kozel, Case No. 19-cr-460-KMW

Dear Judge Wood:

      I have filed an unconditional permanent notice of appearance as counsel of record for
Defendant Todd Kozel in the above-referenced matter.

        The Court previously entered an order requiring Mr. Kozel to give notice of motions he
intends to file. While we are not certain of all of the motions that will be filed , we do intend to
file a motion addressing the vagueness of the pending indictment (through a motion to dismiss
or alternative request for bill of particulars).

      We are still in the process ofreceiving discovery, which is in the ballpark of 80,000
documents.

       We are requesting a motion deadline approximately ninety (90) days out, i.e., until }           K r<1 ~
January 23 , 2020 , for the filing of any pretrial motions. This would allow us to review the          drtVI   e.&{
discovery and address issues with the AUSAs to attempt to resolve any issues by negotiation.

       We have discussed this matter with the assigned prosecutor, Louis "Tony" Pellegrino,
who is in agreement with this proposed schedule.

                                                       Very truly yours,

                                                       s/Kendall B. Coffey
cc :    Louis A. Pellegrino
        Olga I. Zverovich           Pe ?cnii)M-~       1e.\CA<-)t   ,· s r-an+-~. All ptc-+n'al        <no-h'o'1J

                                       o.v-e.. o,(w.. iv   +k   C.u"'r-\- "" J~l'\""'t 23, ~020.


                                                                                1D-l.2-t'i
                                                                      SO ORDERED, N.Y., N.Y.

                                                                     (~l'n.lAfrrl(.
                                                                           KIMBAM. WOOD
                                                                               U.S.DJ.
